Dear Dr. Boustandy,
This office is in receipt of your opinion request concerning the disposition of human remains and the rights and responsibilities of family consent.  Specifically, you ask what action your office may take to inter the body of an individual who has been claimed by a family member but, as of present, this family member has taken no action regarding funeral arrangements for the corpse.
As your opinion request states, the body has been kept in a funeral home since the latter part of June, 1995.  You also state that this situation does not qualify as a valid pauper case since there are survivors to the deceased, nor does the corpse present a public health problem since the remains are frozen.
We direct you to LSA-R.S. 10:651 et seq. which provides for the treatment and disposition of human remains.  LSA-R.S. 10:661 provides:
     Whenever any dead human body has been in the lawful possession of any person, firm, corporation or association for a period of one year or more, or whenever the cremated remains of any dead human body have been in the lawful possession of any person, firm, corporation or association for a period of one year or more, and the relatives of or persons interested in the deceased person fail, neglect or refuse for such periods of time, respectively, to direct the disposition to be made of the body or remains, the body or remains may be disposed of by the person, firm, corporation or association having lawful possession thereof, under and in accordance with such rules and regulations, if any, as may be made and promulgated by the governmental authority or authorities having jurisdiction over the matter.
This provision appears to provide your office with proper guidelines for the disposition of the corpse at issue.  However, LSA-R.S. 10:661 mandates that the option to dispose in this matter can only be exercised upon the expiration of one year from the time of possession.  Under this authority, the body must be preserved for that period of time to allow the relatives of the deceased to properly bury or cremate the corpse.  After the passage of one year from the date of possession, the funeral home legally holding the body may exercise the option provided in LSA-R.S. 10:661.
I trust this adequately answers your question.  If we can be of further assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ______________________________ JAMES M. ROSS ASSISTANT ATTORNEY GENERAL